                          Case 2:21-cv-00520-KJD-NJK Document 5 Filed 06/22/21 Page 1 of 3


                    1     GARMAN TURNER GORDON LLP
                          ERIKA PIKE TURNER
                    2     Nevada Bar No. 6454
                          Email: eturner@gtg.legal
                    3     7251 Amigo Street, Suite 210
                          Las Vegas, Nevada 89119
                    4     Tel: (725) 777-3000
                          Fax: (725) 777-3112
                    5
                          SEYFARTH SHAW LLP
                    6     JEREMY A. COHEN
                          (Pro Hac Vice Application to Be Submitted)
                    7     Email: JACohen@seyfarth.com
                          620 Eighth Avenue
                    8     New York, New York 10018
                          Tel: (212) 218-5500
                    9
                          Attorneys for Defendant, Eastern Airlines, LLC
                  10
                                                       UNITED STATES DISTRICT COURT
                  11
                                                             DISTRICT OF NEVADA
                  12

                  13       TEAM 125, INC., a Delaware corporation,            CASE NO.: 2:21-cv-00520-KJD-NJK

                  14                      Plaintiff,

                  15              v.                                          STIPULATION FOR EXTENSION OF
                                                                              TIME TO FILE RESPONSE TO
                  16
                           EASTERN AIRLINES, LLC a Nevada                     COMPLAINT
                  17       limited liability company; and DOES 1
                           through 20, and ROE ENTITIES 1-20,                 (FIRST REQUEST)
                  18       inclusive,
                  19                      Defendant.
                  20

                  21             Defendant Eastern Airlines, LLC (“Defendant”) and Plaintiff Team 125, Inc. (“Plaintiff,”
                  22      and together with Defendant, the “Parties”), through their respective undersigned counsel, hereby
                  23      stipulate and request that this Court extend the date by which Defendant may respond to the
                  24      summons.
                  25             In support of this Stipulation, the Parties state as follows:
                  26             1.     Counsel for the Parties conferred and agreed to extend the date by which Defendant
                  27                    must respond to the summons and file any response to Complaint from June 25,
                  28
Garman Turner Gordon
    7251 Amigo Street
        Suite 210
Las Vegas, Nevada 89119                                                  1 of 3
     (725) 777-3000
                          Case 2:21-cv-00520-KJD-NJK Document 5 Filed 06/22/21 Page 2 of 3


                    1                  2021 to July 9, 2021.

                    2           2.     Defendant has requested this extension, among other reasons, so that it can evaluate

                    3                  the impact of a recently-issued decision in an arbitration involving Plaintiff, which

                    4                  Defendant believes may impact this action.

                    5           IT IS SO STIPULATED.

                    6
                          Dated this 22nd day of June 2021.                Dated this 22nd day of June 2021.
                    7
                          Respectfully submitted,                          Respectfully submitted,
                    8
                          GARMAN TURNER GORDON LLP                         GREENSPOON MARDER LLP
                    9
                          /s/ Erika Pike Turner                             /s/ Phillip A. Silvestri
                  10      ERIKA PIKE TURNER                                PHILLIP A. SILVESTRI
                          Nevada Bar No. 6454                              Nevada Bar No. 11276
                  11      7251 Amigo Street, Suite 210                     3993 Howard Hughes Parkway, Ste. 400
                          Las Vegas, Nevada 89119                          Las Vegas, Nevada 89169
                  12      Attorneys for Defendant, Eastern Airlines,       Attorneys for Plaintiff, Team 125, Inc.
                          LLC
                  13

                  14

                  15

                  16                                                   IT IS SO ORDERED:

                  17

                  18                                                   UNITED STATES MAGISTRATE JUDGE
                  19                                                   DATED: June 23, 2021
                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
Garman Turner Gordon
    7251 Amigo Street
        Suite 210
Las Vegas, Nevada 89119                                                2 of 3
     (725) 777-3000
